Citation Nr: 1113770	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-19 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a left knee disability.  

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a left leg disability.  

3.  Whether new and material evidence has been presented to reopen a claim for service connection for a left ankle disability.  

4.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran had active service from December 1939 to June 1945 and from February 1948 to February 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that new and material evidence had not been presented to reopen claims for service connection for a left knee disability, a left leg disability, and a left ankle disability and which denied a claim of service connection for a right ankle disability.  

In February 2011, the Veteran was afforded a videoconference hearing before the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  





FINDINGS OF FACT

1.  In an unappealed decision, with notice provided in August 1992, the RO denied reopening the Veteran's claim for service connection for a left knee disability.  

2.  In an unappealed decision, with notice provided in February 1995, the RO denied the Veteran's claims for service connection for a left leg disability and a left ankle disability.  

3.  The evidence received since the RO's August 1992 decision denying the Veteran's claim for service connection for a left knee disability was not previously of record and is not cumulative of other evidence of record; the evidence raises a reasonable possibility of substantiating the claim.  

4.  The evidence received since the RO's February 1995 decision denying the Veteran's claims for service connection for a left leg disability and a left ankle disability was not previously of record and is not cumulative of other evidence of record; the evidence raises a reasonable possibility of substantiating the claims.

5.  A left knee disability, a left leg disability, a left ankle disability, and a right ankle disability were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's August 1992 decision denying the Veteran's claim for service connection for a left knee disability; the claim for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  New and material evidence has been received since the RO's February 1995 decision denying the Veteran's claim for service connection for a left leg disability, and a left ankle disability; the claims for a left leg disability, and a left ankle disability, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  A left knee disability, a left leg disability, a left ankle disability, and a right ankle disability were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In October 1991, the Veteran filed a claim for service connection for bilateral knee disabilities.  In a February 1992 decision (with notification sent the following month, in March 1992) the RO denied the claims.  In August 1992, after additional evidence was received, the RO again denied the claims.  In each case, there was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010).  

In May 1994, the Veteran filed claims including for service connection for a left leg disability and a left ankle disability.  In a January 1995 decision (with notification sent the following month, in February 1995) the RO denied the claims.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).

In August 2008, the Veteran filed to reopen the claims and in October 2008 the RO determined that new and material evidence had not been received to reopen the claims.  The Veteran has appealed.  

At his February 2011 hearing the Veteran asserted that his claimed disabilities are due to injuries from no less than 250 parachute jumps.  The Board notes that the evidence of record at the time of the RO's decisions in 1992 and 1995 included the Veteran's discharge reports (DD Form 214's), which showed awards including the Senior Parachutist Badge.  

As an initial matter, with regard to the scope of the claim for a left leg disability, this claim has been construed not to include the left ankle or left knee, for which separate claims have been filed (those issues are also currently on appeal).  In addition, this claim has been construed not to include a disability of the left hip, as the RO has previously denied a claim for service connection for the bilateral hips in a final and unappealed rating decision dated in December 2004.  Id. 

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of the claim for a left knee disability was in August 1992.  As for the claims for a left leg disability and a left ankle disability, the most recent and final denial of the claims was in February 1995.  Therefore, the Board must determine if new and material evidence has been submitted since then.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2010).  

With regard to the claim for the left knee, the evidence of record at the time of the RO's August 1992 rating decision included the Veteran's service treatment reports.  Service examination reports, dated in July 1945, February 1948, and November 1950, did not note any left knee symptoms or left knee disorder.  In October 1962, the Veteran was treated for a twisted left knee incurred eight days before, with notations of a resolving hematoma around the left knee.  There was no evidence of instability and he was given an Ace bandage.  The Veteran's separation examination report, dated in December 1962, showed that his lower extremities were clinically normal.  In an associated "report of medical history" the Veteran denied having had "arthritis or rheumatism," "bone, joint or other deformity," lameness, or a "'trick' or locked knee."

At the time of the RO's August 1992 rating decision, there was no post-service medical evidence of record.  

With regard to the claims for the left leg and left ankle, the evidence of record at the time of the RO's February 1995 rating decision included the Veteran's service treatment reports, which showed that in 1946 he was treated for a left ankle sprain, with swelling and "unlimited motion."  In November 1950, he was treated for a "very mild" left foot sprain.  In September 1961, he was treated for an injury to the left leg with hematoma at the left buttock.  In May 1962, he was treated for a bruised left leg.  An associated X-ray report noted that there was no bone or joint abnormality.  The Veteran's separation examination report, dated in December 1962, showed that his lower extremities and feet were clinically normal.  In an associated "report of medical history" the Veteran denied having had "arthritis or rheumatism," "bone, joint or other deformity," lameness, or "foot trouble."

At the time of the RO's February 1995 rating decision, the post-service medical evidence consisted of reports from the Reynolds Army Hospital at Ft. Sill ("Reynolds"), dated between 1968 and 1991, and reports associated with Army Reserve duty, dated between 1965 and 1988.  The Reynolds reports included records dated beginning in 1984 which noted obesity.  A March 1986 report showed treatment for left foot pain and noted that the Veteran reported he had no health problems.  The assessment included obesity and mild plantar fasciitis.  

At the time of the RO's August 1992 decision, a left knee disability was not shown upon separation from service.  There was no post-service medical evidence of  record.  There was no competent evidence to show that arthritis of the left knee was manifest to a compensable degree within one year of separation from service, and no competent evidence which linked a left knee disability to the Veteran's service.  The RO, therefore, determined that the preponderance of the evidence was against the claim.  

At the time of the RO's February 1995 decision, neither a left leg disability nor a left ankle disability were shown upon separation from service.  There was no post-service evidence of treatment for a left leg disability or a left ankle disability, no competent evidence to show that arthritis of the left leg (i.e., other than the left knee or left ankle) or the left ankle was manifest to a compensable degree within one year of separation from service, and no competent evidence which linked either a left leg disability or a left ankle disability to the Veteran's service.  The RO found that the preponderance of the evidence was against the claims.  

Evidence received since the RO's August 1992 decision consists of VA and non-VA reports, dated between 1968 and 2009.  Reports from Reynolds, dated between 1968 and 1991, show that in May 1972 the Veteran was treated for a two-week history of left knee injury, with findings of full extension, flexion to 90 degrees, no laxity, no effusion, and no instability on rotation.  A June 1984 report noted complaints of bilateral knee pain, and contained an assessment of bilateral DJD (degenerative joint disease).  Other reports dated in 1984 included notations of obesity.  Beginning in February 1990, records show the Veteran received a number of treatments for knee symptoms.  In May 1990, he was treated for left knee symptoms, with notations of exogenous obesity, a full active range of motion, stable to varus/valgus testing, and findings of bilateral knee DJD.  Reports dated in August 1990, to include a VA hospital report, show he reported that he "exercises regularly at the YMCA," that he was scheduled for bilateral total knee replacements, and provided diagnoses of a left knee disorder and exogenous obesity.  In November 1997, the Veteran underwent a total left knee replacement.  Thereafter, he received treatment for left knee symptoms.  

Evidence received since the RO's February 1995 decision consists of VA and non-VA reports, dated between 1971 and 2009.  
 
With regard to both the August 1992 and February 1995 RO decisions, the evidence received includes a statement from J.A., M.D., dated in August 2008, who asserted the following:

[The Veteran] is a patient of mine who I am treating for severe lower back pain, pain to the left knee, left leg, and both ankles.  He requests a review of his service medical records (SMR's) and current medical records on these conditions.  On active duty [the Veteran] was seen and treated several times for lower back pain, pain in the left leg, pain in the left knee and both ankles.  SMR's show he injured these joints after participating in parachute jumps on active duty.  Further after retirement from active duty he continued to be treated for these conditions.

In most cases of joint pain, the pain begins with an injury, after lifting a heavy object, or after making an abrupt movement or from participating in parachute jumps.  A number of conditions may make people more or less susceptible to low back pain and joint pain from such events.  Once an injury occurs to the back or joint most cases suffer throughout life with minor to major pain.

A review of SMR's shows [the Veteran] complained of lower back pain, left knee pain, left leg pain, and pain in both ankles.  He is continuing to suffer with these problems today.  Therefore it is my opinion that it is more likely than not that his current conditions or lower back pain, and pain in the left knee, left leg and both ankles started on active duty and he continues to be treated today.

A statement from a VA physician, R.M., M.D., dated in August 2008, shows that this physician has been treating the Veteran for several years.  Dr. R.M. stated the following:

According to him, and in reviewing his medical records, he had several visits in the clinic for joint pains, primarily lower back, left leg, left knee and both ankles.  He stated that his joint pain started when he was still on active duty performing multiple parachute jumps.  Since then, he underwent multiple X-rays of the back and knees showing degenerative joint disease.  He underwent bilateral knee replacement in 1996, and left hip replacement in 2004.  At the present time, in spite of multiple medications, and physical therapy management, the patient continues to have persistent leg, knee, lower back and ankle discomfort.

Considering that such joint pain started during his active duty years, I could say that the possibility of his multiple aches and joint discomfort started and exacerbated while he was on active duty performing his MOS.

This evidence was not of record at the time of the 1992 and 1995 RO decisions and is not cumulative of the evidence then of record; thus it is "new" within the meaning of 38 C.F.R. § 3.156.  The August 2008 medical opinions are competent nexus evidence and the Court has indicated that the evidentiary threshold for reopening a service connection claim is not a high one.  See e.g., Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (holding that an appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance).  In this case, at the time of the RO's August 1992 and February 1995 rating decisions, there was no competent nexus evidence of record.  The Board finds that this evidence is material.  The claims are reopened.


II.  Service Connection

The Veteran asserts that service connection is warranted for a left knee disability, a left leg disability, and bilateral ankle disabilities.  A review of the transcript from his February 2011 hearing shows he contends that the claimed disabilities are due to injuries from no less than 250 parachute jumps.  

The Veteran's service treatment reports and reports from the Reynolds Army Hospital dated between 1968 and 1991, as noted above, show treatment for left knee, left leg, and left ankle disorders.  Service treatment reports do not show any complaints of, treatment for, or diagnoses of right ankle symptoms or a right ankle disability.  

In addition to the records from Reynolds, dated between 1968 and 1991, the post-service medical evidence includes additional reports from Reynolds and the Brooke Army Hospital ("Brooke") dated between 1992 and 2004.  Overall, the Reynolds and Brooke reports show the following: in June 1968 (possibly November 1968, the date is not entirely clear) the Veteran was treated for a sprained right ankle.  A July 1989 report notes that the Veteran was bowlegged. Reports, dated in April 1996, note that he had a 5 to 10-year history of DJD, with current severe DJD of the bilateral knees that was probably secondary to his being bowlegged. A November 1997  report notes a ten-year history of left knee osteoarthritis.  A July 2003 report shows that the Veteran was treated for a five-day history of a right ankle injury.  The report indicates that X-rays revealed no fracture.  The assessment was right ankle sprain.  In September 2007, he was treated for complaints of right ankle symptoms following a fall the preceding month.  The reports are difficult to read in parts, but appear to indicate that there was right ankle arthritis. 

Reports associated with Army Reserve duty, dated between 1965 and 1988, include examination reports, dated in 1965, 1967, 1968, 1971, 1974, 1975, 1981, and 1988, which show the Veteran's lower extremities and feet were clinically normal (a 1973 report appears to contain no findings in the "clinical evaluation" portion; it does not note a knee, ankle, or left leg disorder or symptoms).  The only associated "reports of medical history" for these examinations are dated in 1965 and 1971; these reports show that the Veteran denied having had "arthritis or rheumatism," "bone, joint or other deformity," lameness, or "foot trouble."

A VA examination report dated in March 2009 shows that the examiner reviewed the Veteran's medical records.  The Veteran reported that he had a history of a sprained foot and knee pain during service, with no current knee pain or ankle pain.  A left knee X-ray revealed a total left knee prosthesis with two metallic screws.  A left ankle X-ray revealed no abnormalities, although there were small calcifications in the soft tissues of the distal diaphysis of the tibia and fibula which most likely represented calcifications in the venous system.  The diagnoses included status post bilateral knee replacement surgery in 1996, with no residuals of pain, stiffness or weakness, and normal bilateral ankles, with no subjective complaints of pain or weakness and normal physical and X-ray examinations.  The examiner noted that the Veteran was discharged from service in 1963 with multiple inservice treatments for joint pain and post-service treatment for a left knee injury in 1972.  The examiner concluded:

It is not possible to establish the chronicity of the condition or a link to the service based on the medical records available.  Therefore it is this examiner's opinion that it is less likely than not [that] the Veteran's bilateral knee condition is related to the activities in service. ... Veteran currently does not have any subjective complaints or objective evidence on bilateral ankles which is limiting him from ADL (activities of daily living), employment or recreational activities.  Therefore it is this examiner's opinion that it is less likely than not [that] the Veteran's left ankle condition is related to his treatments in service.      

With regard to the claims for a bilateral ankle disability, and a left leg disability, the Board finds that these claims must be denied.  As for the right ankle, the Veteran was not treated for right ankle symptoms during service.  He was treated for a left ankle sprain in 1946, and a left foot sprain in 1950, with no subsequent treatment during his remaining service, a period of about 13 years.  The Veteran's separation examination report, dated in December 1962, shows that his lower extremities and feet were clinically normal.  In an associated "report of medical history" the Veteran denied having had "arthritis or rheumatism," "bone, joint or other deformity," lameness, or "foot trouble."  Therefore, the Board finds a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  The post-service medical evidence does not show any treatment for the left ankle, but shows treatment for a right ankle sprain in 1968 and treatment for right ankle injuries in 2003 and 2007 with no subsequent treatment or diagnoses.  None of the post-service reports include X-ray or other findings noting ankle joint pathology or a chronic ankle disease or injury.  Furthermore, the March 2009 VA examination report stated that the Veteran currently does not have any subjective complaints or objective evidence with regard to his bilateral ankles and no relevant diagnosis was provided.  The Board considers this examination report, which is the most current examination report of record, to be highly probative evidence of the Veteran's current condition.  See e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In summary, there is no competent evidence to show that he currently has an ankle disability nor probative evidence demonstrating an ankle disability was manifest for any period of time during this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board finds that the preponderance of the evidence shows that the Veteran does not have an ankle disability involving either ankle and that the claims for a left and right ankle disabilities must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  

With regard to the claim for a left leg disability, the Board first notes that, as previously discussed, the scope of this issue has been construed as not to include the left ankle, left knee, or left hip.  

The Veteran's service treatment reports show that in September 1961, he was treated for an injured left leg with a hematoma at the left buttock.  In May 1962, he was treated for a bruised left leg.  None of these reports contain X-ray or other findings to indicate a chronic left leg disease or injury.  The Veteran's separation examination report, dated in December 1962, shows that his lower extremities were clinically normal.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  Furthermore, none of the post-service medical evidence, to include the March 2009 VA examination report, contains competent evidence which shows that the Veteran currently has a left leg disability or which indicates that a left leg disability is related to active service.  The Board finds that the preponderance of the evidence shows that the Veteran does not have a left leg disability and that the claim must be denied.  Gilpin.  

With regard to the claim for a left knee disability, this claim must also be denied.  The Veteran's service treatment reports show that he was treated for a twisted left knee in October 1962.  This injury was not accompanied by X-ray or other findings noting joint pathology or a chronic disease or injury.  The Veteran's separation examination report, dated in December 1962, showed that his lower extremities were clinically normal.  In the associated report of medical history he indicated that he did not have any relevant symptoms.  Therefore, a chronic left knee condition is not shown during service.  See 38 C.F.R. § 3.303(a).  The earliest post-service medical evidence of a left knee disorder is dated in May 1972, at which time the Veteran was treated for a left knee injury.  The next relevant report is dated about 12 years later.  Specifically, a June 1984 report notes complaints of bilateral knee pain and contains an assessment of bilateral DJD.  He is also shown to have a history of obesity dating to at least 1984 and there are findings that he was bowlegged with an April 1996 notation indicating that his DJD was due to this condition.  In summary, the earliest post-service medical evidence of treatment for a left knee disorder is dated in 1972, which is about nine years after his separation from active service.  In addition, the 1972 report shows that he sustained a left knee injury at that time.  Medical evidence dated approximately 12 years later, in 1984, found to have degenerative joint disease.  The lengthy periods of time without apparent medical treatment (from 1963 to 1972 and from 1972 to 1984) weigh against the claim, as does the evidence of a post-service injury.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, a July 1989 report noted the Veteran was bowlegged and an April 1996 report noted that his degenerative joint disease of the bilateral knees was probably secondary to his being bowlegged.  Finally, the March 2009 VA examiner's opinion weighs against the claim.  The examiner indicated that her opinion was based on a review of the Veteran's Claims file, it is accompanied by a sufficient rationale, and it is considered highly probative evidence against the claim.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Finally, there is no evidence to show that arthritis of the left knee was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In summary, the evidence does not show that the Veteran has a left knee disability that is related to active service.  The Board finds that the preponderance of the evidence is against the claim and that the claim must be denied. 

In reaching these decisions, the Board has considered the August 2008 opinions from Dr. J.A. and Dr. R.M., both of whom indicate that they have been treating the Veteran.  

As an initial matter, there is no requirement that additional evidentiary weight be given to the opinion of a physician who regularly treats a veteran; courts have repeatedly declined to adopt the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (no "treating physician rule" in determining disability ratings); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).  Furthermore, the probative value of this opinions is reduced by the fact that they merely link "pain" to the Veteran's service.  VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  These opinions do not note a diagnosed condition (i.e., other than "pain") of the ankles, left knee, or left leg.  In addition, the opinions assert that the Veteran's service treatment reports show "several" treatments for left knee pain and bilateral ankle pain.  However, as previously discussed, service treatment reports show only one treatment for left knee symptoms and they do not show any treatment for right ankle symptoms.  Therefore, the probative value of these opinions is reduced as they are based on an inaccurate premise.  See e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Additionally, other than to state that there is a post-service history of pain, neither of the reports discusses the Veteran's post-service medical history in any depth, to include his history of left knee and right ankle injuries, or the gaps in treatment for the left knee.  The August 2008 opinions are, therefore, not afforded sufficient probative value to warrant a grant of any of the claims.  See Neives-Rodriguez; see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

With regard to the Veteran's own contentions, the Veteran asserts that he has the claimed conditions as a result of making over 250 parachute jumps and he is shown to have received the Senior Parachutist Badge.  However, the Board may not presume an etiological relationship.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden, 125 F.3d at 1481; Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that a left knee disability, a left leg disability, and a bilateral ankle disability, were caused by service.  To the extent that the Veteran asserts that he had relevant pain or joint symptoms, his statements are competent evidence to show that he experienced these symptoms.  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan, 451 F.3d 1331.  

In summary, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for a left knee disability, a left leg disability, or a bilateral ankle disability, or to state whether a left knee disability, a left leg disability, or a bilateral ankle disability, were caused or aggravated by service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan, 451 F.3d at 1336 (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau, 492 F.3d 1372 (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed and the Board has determined that the service treatment reports and the post-service medical evidence outweigh the Veteran's contentions to the effect that he has a left knee disability, a left leg disability, and a bilateral ankle disability that are related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis. 38 U.S.C.A. § 5107(b).


III.  VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination and etiological opinions have been obtained.  With regard to the claims for a left leg disability and a right ankle disability, as the Veteran is not shown to have these disabilities, etiological opinions are not required.  See 38 C.F.R. § 3.156(d).  The Board finds that the service and post-service medical record provides evidence against these claims.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER


New and material evidence having been submitted, the claims for service connection for a left knee disability, a left leg disability, and a left ankle disability, are reopened; to this extent only, the appeal is granted.  

Service connection for a left knee disability, a left leg disability, a left ankle disability, and a right ankle disability is denied.


____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


